EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 25, “profile” is deleted and “profiles” inserted therefor.
In claim 1, line 29, “profile” is deleted and “profiles” inserted therefor.
In claim 1, line 30, “radial” is inserted at the end of the line.
In claim 1, line 36, “is” is deleted.
In claim 2, line 1, the second instance of “the” is deleted.
In claim 7, line 1, a comma is added after “first”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches an end plate connection for spun piles comprising top and bottom plates with segmental protrusions and segmental recesses in alternate configurations, wherein rotation between the end plates forms a full surface contact interlocking joint and a passageway between radial profiles of each respective protrusion and recess, and comprising a pin dimensioned to be jammed into the passageway by having a larger cross-sectional area than the passageway.
Machizawa et al (JP 2006-2560) discloses an end plate connection for spun piles (e.g. A) comprising top and bottom plates (e.g. 110a and 120a) with segmental protrusions and segmental recesses in alternate configurations (e.g. 117 and 127, Fig. 10B), wherein rotation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678